Case: 19-12127   Date Filed: 02/12/2020   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12127
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:19-cv-00252-WHA-CSC



FREDDIE B. WALKER,

                                              Petitioner - Appellant,

versus

WARDEN,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                              Respondents - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (February 12, 2020)

Before ED CARNES, Chief Judge, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 19-12127     Date Filed: 02/12/2020    Page: 2 of 3


      Freddie Walker, an Alabama inmate proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 petition as successive. Walker argues

that his petition is not successive because he was deprived of a direct appeal by a

threat that he would be sentenced to life imprisonment without the possibility of

parole if he appealed. We affirm.

      We review de novo a district court’s dismissal of a § 2254 petition as

successive. Bowles v. Sec’y, Fla. Dep’t of Corr., 935 F.3d 1176, 1180 (11th Cir.

2019). Before a petitioner may file a second or successive habeas petition, he must

obtain authorization from the court of appeals. 28 U.S.C. § 2244(b)(3)(A).

Without such authorization, the district court lacks jurisdiction to consider a

second or successive habeas petition. Lambrix v. Sec’y, Dep’t of Corr., 872 F.3d

1170, 1180 (11th Cir. 2017).

      The term “second or successive” does not necessarily include “all habeas

applications filed second or successively in time.” Stewart v. United States, 646

F.3d 856, 859 (11th Cir. 2011). It does not bar a challenge to a different judgment

than was challenged in the first § 2254 petition. See Magwood v. Patterson, 561

U.S. 320, 332–34 (2010). It does, however, bar “successive motions raising

habeas claims that could have been raised in earlier motions where there was no

legitimate excuse for failure to do so.” Stewart, 646 F.3d at 859.




                                          2
                Case: 19-12127   Date Filed: 02/12/2020   Page: 3 of 3


      In 2012 Walker filed his first § 2254 petition, which challenged the same

convictions he challenges in this petition. That petition was dismissed with

prejudice as barred by the statute of limitations. The claims Walker asserts in his

petition could have been raised in his 2012 petition, and he gives no legitimate

excuse for failing to do so. Walker’s current § 2254 petition is therefore second or

successive within the meaning of § 2244(b)(3)(A), and the district court properly

dismissed it.

      AFFIRMED.




                                          3